                 IN THE UNITED STATED DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF OKLAHOMA

1.    EQUAL EMPLOYMENT                          )
      OPPORTUNITY COMMISSION,                   )
                                                ) Civil Action No. 19-cv-524-JED-JFJ
                     Plaintiff,                 )
                                                ) COMPLAINT
       v.                                       )
                                                ) JURY TRIAL DEMAND
1.    WAL-MART STORES EAST, LP,                 )
                                                )
                     Defendant.                 )

                              NATURE OF THE ACTION

       This is an action under Title I of the Americans with Disabilities Act of 1990 and

Title I of the Civil Rights Act of 1991, to correct unlawful employment practices on the

basis of disability and to provide appropriate relief to Emily Hayman. As alleged with

greater particularity below, Emily Hayman is an individual with a disability. Defendant

denied her the opportunity to take a physical assessment test as part of the application

process for a Freight Handler position at Defendant’s Distribution Center in Ochelata,

Oklahoma. Consequently, Defendant did not hire Hayman for the position, in violation of

the ADA, as amended.

                             JURISDICTION AND VENUE

       1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343 and 1345. This action is authorized and instituted pursuant to Section 107(a)

of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12117(a), which

incorporates by reference Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of



                                            1
1964, as amended, (“Title VII”), 42 U.S.C. § 2000e-5(f)(1) and (3) and pursuant to Section

102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2.     The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Northern District of Oklahoma.

Thus, venue is proper in this Court.

                                         PARTIES

       3.     Plaintiff,   the   Equal   Employment     Opportunity    Commission      (the

“Commission”), is the agency of the United States of America charged with the

administration, interpretation and enforcement of Title I of the ADA and is expressly

authorized to bring this action by Section 107(a) and Section 503(c) of the ADA, 42 U.S.C.

§ 12117(a), which incorporates by reference Sections 706(f)(1) and (3) of Title VII, 42

U.S.C. § 2000e-5(f)(1).

       4.     At all relevant times, Wal-Mart Stores East, LP (“Defendant”), has

continuously been a Delaware limited partnership doing business in the State of Oklahoma

and the City of Ochelata, Oklahoma, and has continuously had at least 15 employees.

       5.     At all relevant times, Defendant has continuously been an employer engaged

in an industry affecting commerce under Sections 101(5) and 101(7) of the ADA, 42 U.S.C.

§§ 12111(5), (7), which incorporate by reference Sections 701(b), (g) and (h) of Title VII,

42 U.S.C.§ 2000e(b), (g) and (h).

       6.     At all relevant times, Defendant has been a covered entity under Section

101(2) of the ADA, 42 U.S.C. § 12111(2).



                                            2
                           ADMINISTRATIVE PROCEDURES

       7.     More than thirty (30) days prior to the institution of this lawsuit, Emily

Hayman filed a charge with the Commission alleging violations of the ADA by Defendant.

       8.     On August 26, 2019, the Commission issued to Defendant a Letter of

Determination finding reasonable cause to believe that the ADA was violated and inviting

Defendant to join with the Commission in informal methods of conciliation to endeavor to

eliminate the unlawful employment practices and provide appropriate relief.

       9.     The Commission engaged in communications with Defendant to provide

Defendant the opportunity to remedy the discriminatory practices described in the Letter

of Determination.

       10.    The Commission was unable to secure from Defendant a conciliation

agreement acceptable to the Commission.

       11.    On September 24, 2019, the Commission issued to Defendant a Notice of

Failure of Conciliation.

       12.    All conditions precedent to the institution of this lawsuit have been fulfilled.

                               STATEMENT OF CLAIMS

       13.    Emily Hayman is an individual with a disability – she was born with her right

arm ending at the elbow.

       14.    Notwithstanding her disability, Hayman has successfully held jobs that

require physical labor, such as lifting and moving vanities and ceramic toilets weighing up

to 200 lbs.



                                              3
       15.    On March 20, 2018, Hayman applied for a Freight Handler position at

Defendant’s Distribution Center located in Ochelata, Oklahoma.

       16.    On March 23, 2018, Hayman appeared at the facility for a job interview and

physical assessment test (PAT).

       17.    Following an in-person interview, Defendant’s Human Resources Manager,

Sonya Sayles, asked Hayman what accommodations she (Hayman) needed to perform the

job. Hayman told Sayles she did not need an accommodation and that she was currently

working in a warehouse job that required her to lift heavy and bulky items, including things

like vanities and toilets, weighing up to 200 lbs. Sayles then sent Hayman with another

candidate to watch a video explaining the PAT.

       18.    After viewing the video, Hayman was called back to Sayles office. Sayles

insisted that Hayman speak with Defendant’s Accommodations Services Center (ASC) on

the phone.

       19.    The ASC associate asked Hayman what accommodations she needed.

Hayman stated she did not know because she did not need an accommodation. The ASC

associate responded that she could not help Hayman and ended the call. Feeling humiliated

and offended, and Sayles having made clear she would not allow Hayman to take the PAT

and believed Hayman could not perform the job, Hayman left the facility.

       20.    On March 26, 2018, ASC sent a letter to Hayman stating her “specific

request” for accommodation was denied but that Hayman could take the PAT with a

prosthetic. Hayman does not use or own a prosthetic.

       21.    Hayman was not hired to work for Defendant.

                                             4
                                           COUNT:

                                    (ADA – Failure to Hire)

       22.    Paragraphs 1 through 21 are realleged and incorporated by reference as

though fully set forth herein.

       23.    Defendant has engaged in unlawful employment practices at its Ochelata,

Oklahoma distribution center, in violation of Section 102 of Title I of the ADA, 42 U.S.C.

§ 12112(a) and (b) by failing to hire Hayman, a qualified individual with a disability,

because of her disability.

       24.    Hayman is a qualified individual with a disability under Sections 3 and

101(8) of the ADA, 42 U.S.C. §§ 12101 and 12111(8).

       25.    The effect of the practices complained of herein has deprived Hayman of

equal employment opportunities and otherwise adversely affected her status as an

application for employment because of her disability.

       26.    The unlawful employment practices complained of herein were intentional.

       27.    The unlawful employment practices complained of herein were done with

malice or with reckless indifference to the federally protected rights of Hayman.

                                 PRAYER FOR RELIEF

        WHEREFORE, the Commission respectfully requests that this Court:

A.    Enter declaratory judgment pursuant to 28 U.S.C. § 2201(a) that the Defendant

      unlawfully discriminated against Emily Hayman because of her disability in

      violation of the ADA, 42 U.S.C. § 12112(a) and (b), thus entitling her to damages.


                                            5
B.   Grant a permanent injunction enjoining Defendant, its agents, servants, employees,

     attorneys, officers, assigns, and all persons in active concert or participation with it,

     from engaging in any retaliation and disability discrimination against

     applicants and employees, and engaging in any other employment practices

     that discriminates on the basis of disability.

C.   Order Defendant to institute and carry out policies, practices and programs which

     provide equal employment opportunities for all employees and which eradicate the

     effects of its past and present unlawful employment practices.

D.   Order Defendant to make whole Emily Hayman by providing appropriate back pay,

     lost benefits and prejudgment interest, in amounts to be determined at trial, and other

     affirmative relief necessary to eradicate the effects of Defendant’s unlawful

     employment practices.

E.   Order Defendant to make whole Emily Hayman by providing compensation for past

     and future pecuniary and non-pecuniary losses resulting from the unlawful

     employment practices described above, including but not limited to compensatory

     damages for emotional distress, in amounts to be determined at trial.

F.   Order Defendant to pay Emily Hayman punitive damages for its malicious

     conduct or reckless indifference to the federally protected rights of Hayman as

     described above, in amounts to be determined at trial.

G.   Grant such further relief as the Court deems necessary and proper in the public

     interest.


                                             6
H.    Award the Commission its costs in this action.

                                 JURY TRIAL DEMAND

The Commission requests a jury trial on all questions of fact raised by its Complaint.


                                          SHARON FAST GUSTAFSON
                                          General Counsel

                                          JAMES L. LEE
                                          Deputy General Counsel

                                          GWENDOLYN YOUNG REAMS
                                          Associate General Counsel


                                          ANDREA G. BARAN, MO Bar No. 46520
                                          Regional Attorney


                                          C. FELIX MILLER, MO Bar No. 28309
                                          Supervisory Trial Attorney

                                          EQUAL EMPLOYMENT               OPPORTUNITY
                                          COMMISSION
                                          St. Louis District Office
                                          1222 Spruce St., Rm. 8.100
                                          St. Louis, Missouri 63103
                                          Office: 314-539-7910
                                          andrea.baran@eeoc.gov
                                          felix.miller@eeoc.gov

                                          /s/ Patrick J. Holman
                                          PATRICK J. HOLMAN, OBA No. 21216
                                          Senior Trial Attorney
                                          LAUREN W. JOHNSTON, OBA No. 22341
                                          Trial Attorney

                                          EQUAL EMPLOYMENT               OPPORTUNITY
                                          COMMISSION
                                          Oklahoma City Area Office

                                            7
215 Dean A. McGee Ave., Suite 524 Oklahoma
City, OK 73102
(405) 231-4363 (telephone)
(405) 231-4911 (telephone)
(405) 231-4375 (fax)
patrick.holman@eeoc.gov
Lauren.johnston@eeoc.gov




  8
